Exhibit 99.1 NASDAQ: TBBK JMP Securities Financial Services and Real Estate Conference New York, NY•September 2010 Forward-Looking Statements Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business that are not historical facts are “forward-looking statements” that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of these risks and uncertainties, see The Bancorp, Inc.’s filings with the SEC, including the “risk factors” section of TheBancorp,Inc.’s prospectus supplement. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. 2 TBBK - Planning for Safety, Soundness and Growth •Capital: Capacity to grow, with safety net for economic conditions •Strong Senior Management: Knowledgeable and experienced •Disciplined Growth: Driven by TBBK’s focused business strategy •Assets: Simple and local •Deposits: Low-cost and scalable 3 Capital Ratios and Selected Financial Data 4 As of or for the three months ended As of or for the three months ended June 30, 2010 June 30, 2009 Selected Capital and Asset Quality Ratios: Equity/assets (1) 9.59% 10.47% Tier 1 capital to average assets (1) 9.76% 10.34% Tier 1 capital to total risk-weighted assets (1) 12.82% 12.15% Total Capital to total risk-weighted assets (1) 14.07% 13.38% Allowance for loan and lease losses to total loans 1.42% 1.24% Balance Sheet Data: (dollars in thousands) Total assets Total loans, net of unearned costs (fees) Allowance for loan and lease losses Total cash and cash equivalents Total investments Deposits Short-term borrowings - Shareholders’ equity (1) Selected Ratios: Return on average assets 0.08% 0.25% Return on average common equity 0.80% 2.42% Net interest margin 3.44% 3.96% Book value per share (2) (1) On March 10, 2010, the Company repurchased all of the outstanding Fixed Rate Cumulative Perpetual Preferred Stock, Series B, issued to the United States Treasury Department under its Capital Purchase Program. (2) Excludes, as of June 30, 2009, Series B Preferred Shares issued to the U.S. Treasury and the associated book value. The Series B Preferred Shares were repaid on March 10, 2010. Strong Senior Management Team with a Wealth of Experience Highly experienced senior management team with an aggregate of over 140 years of experience, providing middle-market banking services, working as a team for over a decade. 5 Executive Title Banking Experience Betsy Z. Cohen Chief Executive Officer, Chairman of The Bancorp Bank 35 years Frank M. Mastrangelo President and Chief Operating Officer 17 years Paul Frenkiel Executive Vice President and Chief Financial Officer 25 years Donald F. McGraw, Jr. Executive Vice President and Chief Credit Officer 32 years Arthur M. Birenbaum Executive Vice President, Commercial Lending 29 years Scott R. Megargee Executive Vice President, Consumer Lending and Leasing 25 years Peter Chiccino Executive Vice President and Chief Information Officer 15 years Jeremy Kuiper Senior Vice President and Managing Director of PaymentSolutions Group 15 years Business Model: A Distinct Business Strategy 6 DEPOSITS •Private-Label Banking: stable, lower-cost core deposits §Healthcare §Merchant Processing §Prepaid Cards §Wealth Management •Community Bank Net Interest Margin INCOME Non-Interest Income: Stored value, leasing and merchant processing ASSETS •Above peer credit quality, well-collateralized loans to local businesses and individuals: §Commercial lending, commercial & residential real estate, construction lending •Automobile Fleet Leasing •Wealth Management Lending: §Securities backed loans •SBA Guaranteed Lending Program for National Franchises •Securities Portfolio: §Primarily highly rated government obligations Well-Positioned in Attractive, Stable Markets •Commercial lending is substantially all in greater Philadelphia/Wilmington metropolitan area §Consists of the 12 counties surrounding Philadelphia and Wilmington, including Philadelphia, Delaware, Chester, Montgomery, Bucks and Lehigh Counties in Pennsylvania; New Castle County in Delaware; and Mercer, Burlington, Camden, Ocean and Cape May Counties in New Jersey. •Philadelphia/Wilmington and the surrounding markets encompass a large population, stable economic activity and attractive demographics. •Throughout the current down cycle and in prior cycles, the Philadelphia region has exhibited significant stability, which is reflected in a lesser reduction in housing prices and negative equity compared to the rest of the nation, as shown below. 7 Home Prices 2006 to 2009 Home Prices 2008 to 2009 United States -27.0 -2.5% Philadelphia, PA -5.3 -1.5% 1st Quarter 2010 US NJ DE PA % of Homes with Negative Equity 23.7% 15.8% 14.1% 7.4% Asset-Generating Strategies: Business Line Overview •Community Bank §Offers traditional community banking products andservices §Leverages the business relationships developed during management team’s long tenure in banking §Targets highly fragmented Philadelphia/Wilmington banking market •Leasing Portfolio §Well collateralized automobile fleet leasing •Primarily Eastern United States •Average transaction §8-15 automobiles §$350,000 §50% of portfolio leased by state and federal agencies •Wealth Management §16 partners managing $200 billion of assets •SEI Investments, Legg Mason §Generates securities backed and other loans 8 June 30, 2010 As with funding, The Bancorp employs a multi-channel growth strategy for loan origination, with the primary driver being its regional commercial banking operations. (dollars in thousands) Category Balance Avg. Yield Community Bank 4.42% Leasing 8.55% Wealth Management 3.43% Historical Loan Portfolio Overview Robust growth through strong community relationships, while maintaining conservative underwriting standards. 9 (1) At June 30, 2010, our owner-occupied loans amounted to $120 million, or 20.7% of commercial mortgages. (dollars in thousands) Year ended December 31, June 30, Category Commercial Commercial mortgage (1) Construction: 1-4 family Construction: commercial, acquisition and development Direct financing leases Residential mortgage Securities backed and other Total Loans Non-Performing Loans / Total Loans (1) Reserves / Loans Asset Quality Overview 10 (1) Non-performing loans are defined as nonaccrual loans and restructured loans. Loans 90 days past due and still accruing interest are also included in the non-performing loans to total loans ratios. (2) Regional peers include publicly traded Mid-Atlantic commercial banks with assets between $1 billion and $4 billion. (3) Ratio was not meaningful for The Bancorp prior to 2007, due to low levels of non-performing loans. Source: SNL Financial Reserves / Nonaccrual and Restructured Loans (3) Current Loan Portfolio and Asset Quality Overview at 6/30/2010 11 Category Balance % of Total Loans Nonaccrual Loans Nonaccrual/ Total Loans OREO 30-89 Days Delinquent 90+ Days Delinquent Commercial 26% 0.11% - $0 Commercial mortgage 37% 0.32% - Construction 13% 0.21% - - Direct financing leases 6% - 0.00% - 14 Residential mortgage 6% 0.51% - Securities backed loans and other 12% 0.01% - Total 100% 1.16% (dollars in thousands) Deposit-Generating Strategies: Business Line Overview The Bancorp employs a multi-channel growth strategy in gathering attractively priced, long-duration deposits on a national scale. •Private-Label Banking §Provider of private-label banking services for non-bank financial service providers §Over 300 unique programs §Access to large customer groups at lower acquisition costs §Private-label customers derive from four main sources: •Healthcare •Stored Value, including Prepaid Cards •Wealth Management •Merchant Processing 12 Growth Engine: Strong Growth in Deposit Business Lines at Low Cost Significant growth in stored value, healthcare and other deposit business lines support significantly lower average cost of deposits. 13 June 30, 2010 (dollars in millions) Category Balance Avg. Cost Community Bank 0.56% Healthcare 1.63% Stored Value Relationships (including demand deposit accounts) 0.16% Wealth Management 1.17% Merchant Processing 63 0.47% 1031 Exchange 38 2.09% Total Deposits: $1.9bn Average Cost: 0.69% (PEERS 1.33%) (1) (1) Peer data source: BankRegData of 100 most comparable Banks measuring interest expense to interest bearing assets. Deposit-Generating Strategies: Attractive in Cost and Duration The Bancorp has long-term, often exclusive agreements in place with its private-label banking partners.We have retained 99% of maturing contracts. 14 Private Label by Remaining Contractual Term Healthcare Affinity Relationships •We are currently the 6th largest financial institution in the Health Savings Account (HSA) space. (1) •We service insurance carriers, third-party administrators and large brokerage firms for distribution of HSAs and related accounts. •Dynamics of the healthcare insurance industry are generating rapid growth in the HSA market: §Between January 2008 and January 2009, there was a 46% increase in the number of HSAs nationally. (2) §During that same period, HSA custodians and administrators reported that assets grew by 62.6%. (2) §Since 2003, the number of Americans with HSAs and High-Deductible Health Plans (HDHPs) has grown to over 8 million, from a base of 3 million. (3) §Growth trends are expected to continue, reaching 11-13 million accounts and assets of $35 to $45 billion. (3) Prepaid Card Affinity Relationships •Market leader in a rapidly growing market for open loop prepaid debit cards: §5th largest prepaid commercial debit card issuer (4) §21st overall commercial card issuer (4) •The aggregate size of the market is forecasted to grow at 35% annual rate. §Forecasted growth of open loop products to $125 billion in 2011, compared to $39 billion in 2007 (5) •We are the industry’s largest Agent Bank gift card issuer. •We serve clients such as Western Union, Intuit, Deluxe Check Printers, Higher One, Digital, Incomm and Univision. Deposit-Generating Strategies: Growing Market Share in Expanding Markets 15 (1) According to the publication “Inside Consumer Directed Health Care,” March 2010 (2) Celent, “HSA Benchmarking Analysis: Market Trends and Economics 2009,” March 2009 (3) AHIP’s Center for Policy and Research, January 2009 census HSA/High-Deductible Health Plans (4) Nilson Report, June 2009 (5) Mercator Advisory Group Wealth Management Affinity Relationships Wealth management deposit and lending services to wealth management platforms and firms - including limited-purpose trust companies, broker/dealers and TPAs/record keepers: Wealth Management Bank Affinities: •Currently 16 relationships representing approximately $200 billion of assets under management •Over 7,000 investment advisors serving more than 280,000 clients •SEI, Legg Mason, Commonfund Master Demand Account (MDA) - DTC / NSCC-traded ERISA-qualified bank deposit account: •Trades on the DTC/NSCC like Money Market Mutual Funds •FDIC insurance passed through to 401(k) participant •Schwab, Matrix, SunGard, Ascensus, Great-West •Growth potential due to growing demographics of retirement market Safe Harbor IRA Rollovers: •Rollover Systems, WMSI Merchant Processing Relationships •Top 20 Acquiring Bank for Credit and Debit Card Processing •Top 50 Originating Bank for ACH Processing •Combined annual processing volume of $25B •Numerous third-party channels, including:Fiserv, FIS, TSYS, BankServ, Heartland, Planet Payment and Health Equity Deposit Gathering Strategies: Growing Market Share in Expanding Markets 16 Growth Differentiators for TBBK 1.Growth in Non-Interest Income (1) 17 2.Growth in Various Lower-Rate Deposit Categories 3.Targeted for Growth: SBA Lending and Automobile Fleet Leasing (1) Excludes gains on investment securities. (2) Peer data source: BankRegData of 100 most comparable Banks measuring interest expense to interest bearing assets. YTD Average Deposits Cost of Funds Peer Cost of Funds (2) 0.71% 1.39% 1.02% 2.11% Increase % Increase 28.4% (dollars in thousands) Core Operating Earnings (1) As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Company believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance. Although this non-GAAP financial measure is intended to enhance investors’ understanding of the Company’s business and performance, it should not be considered an alternative to GAAP. 18 (dollars in thousands) June 30, 2010 June 30, 2009 Net income available to common shareholders Add: Preferred stock dividend and accretion - Income tax expense Provision for loan and lease losses and losses on other real estate owned Subtotal Gains and losses on investment securities Core Operating Earnings (1) Investment Considerations •20-30 year management experience through all economic cycles •Emphasis on high-quality growth with opportunities in multiple business lines •Avoids brick and mortar costs as a basic premise of its branchless banking strategy •Infrastructure investment made by industry leaders resulting in stable relationships •Internal infrastructure starting to pay off in leveraging expense base against low-cost deposit growth and higher non-interest income •Above peer loan quality •Stable Philadelphia regional economy 19 NASDAQ: TBBK www.thebancorp.com
